.on rehearing.
PER CURIAM.
Upon full consideration of the argument submitted in support of the application for rehearing, the court feels constrained to overrule it, and the rehearing must, therefore, be denied.
*178No ruling of .the trial court touching the measure of damages is presented on this appeal for review. The court cannot hence consider at this time the matter of measure of damages. It is proper, however, that it be stated, though necessarily a reiteration, that permanent injury or damage to the plaintiff’s property is not. recoverable, since the street and alleys were vacated by the vacating act, thus and then relieving the freight house of its character as an obstruction in a public street.